TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00164-CV


The State of Texas, Appellant

v.

M. R., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-EX-09-000652, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellee M. R. filed a petition seeking the expunction of all records related to his
2003 arrest for driving while intoxicated.  The State filed a general denial and special exceptions,
and M. R. filed an amended petition in response.  After a hearing, the trial court signed an order
granting M. R.'s expunction request.  The State appeals, arguing in three issues that the trial court's
order was erroneous.  We reverse the trial court's order and render judgment denying M. R.'s
petition for expunction.

Standard of Review
		In the State's first issue, it asserts there is no evidence to support the trial court's
expunction order, raising a challenge to the legal sufficiency of the evidence.  See Houston Police
Dep't v. Berkowitz, 95 S.W.3d 457, 460 (Tex. App.--Houston [1st Dist.] 2002, pet. denied).  We
conduct a legal-sufficiency review by viewing the evidence in the light most favorable to the trial
court's findings, crediting favorable evidence if a reasonable fact-finder could have done so and
disregarding contrary evidence unless a reasonable fact-finder could not have done so.  City of Keller
v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005); In re Expunction of A.R., 225 S.W.3d 643, 645
(Tex. App.--El Paso 2006, no pet.).  A person who has been arrested for a crime may seek to have
the records of his arrest and any charges expunged if he meets the statutory requirements set out
in the code of criminal procedure.  See Act of May 31, 2009, 81st Leg., R.S., ch. 1103, §17(b), 2009
Tex. Gen. Laws 3010, 3019-20 (amended 2011) (current version at Tex. Code Crim. Proc. Ann.
art. 55.01(a)(2) (West Supp. 2011)). (1)  Expunction is a statutory privilege, and the person seeking
expunction bears the burden of showing he has satisfied all necessary statutory conditions.  A.R.,
225 S.W.3d at 646; see Berkowitz, 95 S.W.3d at 460-61; Texas Dep't of Pub. Safety v. Wallace,
63 S.W.3d 805, 806 (Tex. App.--Austin 2001, no pet.).  The statute requires strict compliance, and
courts do not have the equitable power to expunge records.  Berkowitz, 95 S.W.3d at 460.

Discussion
		In its first issue, the State argues that M. R. did not prove that he had not been
convicted of a felony within the five years before his arrest, one of the elements required to be
proven before he can show himself entitled to expunction. (2) See Act of May 31, 2009, 81st Leg., R.S.,
ch. 1103, §17(b), 2009 Tex. Gen. Laws at 3019-20 (amended 2011) (if indictment or information
is presented and later quashed or dismissed, petitioner must prove (1) charge dismissed or quashed
because of lack of probable cause or because indictment or information was void; (2) person was
released, charge did not result in final conviction, charge no longer pending, and no community
supervision was ordered for offense other than Class C misdemeanor; and (3) person was not
convicted of felony within five years before arrest).  We agree.
		In his verified petition, M. R. stated that he had not been convicted of a felony in the
five years before the arrest.  In response, the State entered a general denial, stating that it denied
"each and every allegation in the petition and respectfully demand[ed] strict proof thereof."  The
State also specially excepted that M. R.'s petition "does not plead all elements of the cause of
action," specifically arguing that M. R. had not alleged that he had not been placed on community
supervision.  M. R. then filed an amended petition, in which he again stated he had "not been
convicted of a felony in the five years preceding the date of the arrest."
		Although M. R. filed a verified petition alleging he had not been convicted within
the five years before his arrest, the State filed a general denial, requiring M. R. to prove each
element of his expunction claim.  See A.R., 225 S.W.3d at 646; State v. Herron, 53 S.W.3d 843, 847
(Tex. App.--Fort Worth 2001, no pet.); Ex parte Myers, 24 S.W.3d 477, 481 (Tex. App.--Texarkana
2000, no pet.); Texas Dep't of Pub. Safety v. Moran, 949 S.W.2d 523, 526 (Tex. App.--San Antonio
1997, no writ). (3)  At the hearing on his petition, M. R. did not present any testimony or other evidence.
The only evidence admitted was four documents presented by the State.  Therefore, M. R. did not
present any evidence to support his assertion that he had not been convicted of a felony within the
five years before he was arrested.  See A.R., 225 S.W.3d at 646-47; Herron, 53 S.W.3d at 847-48;
Myers, 24 S.W.3d at 481.  Because "[t]he record discloses a complete absence of evidence of a vital
fact," the trial court erred in granting M. R.'s expunction request.  See Herron, 53 S.W.2d at 848.

Conclusion
		We sustain the State's first issue.  We reverse the trial court's order of expunction
and render judgment denying M. R.'s petition for expunction.  See A.R., 225 S.W.3d at 647; Herron,
53 S.W.2d at 845, 848; Myers, 24 S.W.3d at 481; Moran, 949 S.W.2d at 527.  Because the State's
first issue is dispositive of the case, we need not decide the other two issues.
 
						__________________________________________
						David Puryear,  Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Reversed and Rendered
Filed:   March 27, 2012
1.   M. R.'s arrest took place in 2003, and the statute has since been amended.  We will cite to
the version of the statute that was applicable to M. R.'s arrest.
2.   M. R. did not respond to this issue in his appellate brief.
3.   See also Texas Dep't of Pub. Safety v. Sorrell, No. 03-06-00518-CV, 2008 Tex. App.
LEXIS 9488, at *3 (Tex. App.--Austin Dec. 19., 2008, no pet.) (mem. op.) ("When a party files a
general denial in the trial court, the plaintiff is put to proof on all issues alleged in his petition.");
Texas Dep't of Pub. Safety v. Borhani, No. 03-08-00142-CV, 2008 Tex. App. LEXIS 7509, at *9-10
(Tex. App.--Austin Oct. 3, 2008, no pet.) (mem. op.) ("The allegations alone in a verified petition,
after being put in issue by a general denial, do not constitute proof of those allegations.").